DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112(d) – Failure to Limit Parent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 is drawn to the method of claim 1, further comprising a compound with the formula (I) or (II). Claim 15 depends upon claim 14, and recites the following:

    PNG
    media_image1.png
    92
    644
    media_image1.png
    Greyscale

As best understood by the examiner, claim 15 is understood to recite one of either items (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), or (m). To the extent that claim 15 recites item (a), this item appears to have the same scope as claim 14 and therefore fails to further limit claim 14.
For the purposes of examination under prior art, claim 15 will be understood to have essentially the same scope as claim 14.

Claim Interpretation and Lack of Indefiniteness Rejection
Various claims such as instant claims 4, 11, 14, 15, 28, 37, 41, 43, 45, 57, 58, and 60 recite various options set forth as (a), (b), (c) etc. For example, claim 4 recites options (a)-(g). For the purposes of examination under prior art in concert with the principle that claims be given their broadest reasonable interpretation during examination, claim 4 will be understood to require one of items (a)-(g). As such, prior art which teaches item (a) but not items (b)-(g) will be understood to read on the claimed requirements. Claims 11, 14, 15, 28, 37, 41, 43, 45, 57, 58, and 60 will be interpreted similarly.
Various claims include different options of different breadth. For example, claim 4 recites the broader “(c) one or more antigens” and narrower “one or more Zika virus antigens.” This appears to be acceptable in terms of 35 U.S.C. 112(b).  The mere fact that a compound may be embraced by more than one member of a Markush group recited in the claim does not necessarily render the scope of the claim unclear. For example, the Markush group, "selected from the group consisting of amino, halogen, nitro, chloro and alkyl" should be acceptable even though "halogen" is generic to "chloro." See MPEP 2173.05(h)(I), last paragraph in section. In this case, “one or more antigens” may be considered to be similar to “halogen” in the above example, and “one or more Zika virus antigens” may be considered to be similar to “chloro” in the above example. As these are clearly present in the alternative, no rejection under 35 U.S.C. 112(b) for recitation of a broad and narrow range together has been written.
The examiner notes that the indefiniteness issues discussed in MPEP 2173.05(c) and 2173.05(d) do not appear to be applicable here. MPEP 2173.05(c)(I) states that use (i.e. recitation) of a narrow range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. In this case, the narrower and broader ranges appear to be present in the alternative, and the boundaries of the claim are discernable.
The rationale in the above two paragraphs applies not only to claim 4 but also to claims 11, 14, 15, 28, 37, 41, 43, 45, 57, 58, and 60, which similarly recite lists of ingredients that may be present in the alternative.


Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 40-41, 45, 57, 60, and 71-72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercier et al. (Vaccine, Vol. 25, 2007, pages 8687-8701).
Mercier et al. (hereafter referred to as Mercier) is drawn to oral immunization using enteric coated capsules for vaccination against HIV, as of Mercier, page 8687, title and abstract. The vaccines are adenoviral vector vaccines, as of Mercier, page 8687, abstract.
As to claim 71, the composition of Mercier is for delivering adenoviral vector particles to a target cell.
As to claim 71, the claim requires a transgene. Although Mercier does not use the term “transgene”, the portion of the vaccine of Mercier that immunizes against HIV is understood to read on the required transgene. The composition of Mercier is drawn to targeted delivery, as of Mercier, page 8687, abstract. Additionally, Mercier teaches the following, as of page 8687, abstract, relevant text reproduced below.

We developed an enteric polymethacrylate formulation for coating hydroxy-propyl-methyl-cellulose (HPMC) capsules containing lyophilized Adenoviral type 5 (Ad5) vectors expressing HIV-1 gag and a string of six highly-conserved HIV-1 envelope peptides representing broadly cross-reactive CD4+ and CD8+ T cell epitopes.
 
That the above-reproduced text uses the term “expressing” would appear to indicate that what is present is a transgene that expresses the taught peptides rather than the peptides themselves. This is because the process by which genes produce proteins is often known in the art as “gene expression.”
As to claim 72, the composition of Mercier is for delivering adenoviral vector particles to a target cell, as of the title of Mercier.
As to claim 1, Mercier teaches oral administration of an enteric coated viral vector particle for vaccination against HIV, as of the title of Mercier.
As to claim 2, the composition of Mercier is for delivering adenoviral vector particles to a target cell, as of the title of Mercier.
As to claim 3, the composition of Mercier is enteric coated, as of the title of Mercier.
As to claim 4, for the purposes of this rejection, the claim is understood to require one of either (a)-(g). As to part (c) of claim 4, the composition of Mercier encodes antigens for HIV.
As to claim 40, Mercier teaches a capsule comprising enteric coated adenoviral vector particles for delivering a transgene for vaccinating against HIV, as of the title of Mercier.
As to claim 41, for the purposes of this rejection, the examiner understands the claim to require either (a) or (b). Under that claim interpretation, Mercier teaches an adenoviral vector as of the title of the reference.
As to claim 45, part (l), Mercier teaches coating with an enteric coating as of the title and abstract of the reference.
As to claim 57, Mercier teaches culturing and purification of the viral vector as of page 8688, right column, section 2.1, reading on step (a). Mercier teaches enteric coating and formation into a capsule, reading on steps (b) and (d), as of Mercier, page 8689, left column, section 2.5.
As to claim 60, for the purposes of this rejection, the claim is understood to require one of either (a)-(k). As to part (c), the composition of Mercier encodes antigens for HIV. As to part (k), Mercier teaches the required enteric coating.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 14-15, 28, 37, 40-41, 43, 45, 57-58, 60, and 71-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drew et al. (US 2013/0129685 A1) in view of Mercier et al. (Vaccine, Vol. 25, 2007, pages 8687-8701).
Drew et al. (hereafter referred to as Drew) is drawn to preservation of viral particles, as of Drew, title and abstract. Drew teaches the following regarding viral vectors, as of Drew, paragraph 0179, reproduced below.

    PNG
    media_image2.png
    388
    458
    media_image2.png
    Greyscale

Drew suggests oral administration in paragraph 0198.
Drew is understood to be deficient because, although Drew teaches oral administration, the skilled artisan would not have expected the composition of Drew to have been successful at oral administration because the skilled artisan would have expected that the stomach acidity would have damaged the virus active agent of Drew.
Mercier et al. (hereafter referred to as Mercier) is drawn to oral immunization using enteric coated capsules for vaccination against HIV, as of Mercier, page 8687, title and abstract. The vaccines are adenoviral vector vaccines, as of Mercier, page 8687, abstract. Although Mercier does not use the term “transgene”, the portion of the vaccine of Mercier that immunizes against HIV is understood to read on the required transgene. The composition of Mercier is drawn to targeted delivery, as of Mercier, page 8687, abstract.
Mercier does not teach the specific chemical structures recited by e.g. instant claim 14.
It would have been prima facie obvious for one of ordinary skill in the art to have enteric coated the composition of Mercier for use in a method of oral administration, as desired by Drew. Drew is drawn to viral vector particles used for adenoviral delivery of a vaccine. Drew suggests oral administration in paragraph 0198, but does not explain what modifications are needed to render the administered composition capable of oral delivery without hydrolysis of the composition in stomach acid. Mercier suggests the enteric coating of an adenoviral vector vaccine in order to cause the composition to be resistant to degradation via stomach acid. As such, the skilled artisan would have been motivated to have enteric coated the composition of Drew in order to have predictably stabilized the composition of Drew to stomach acid degradation and to have predictably rendered the composition capable of oral delivery with a reasonable expectation of success.
As to claim 1, Mercier teaches oral administration of an enteric coated viral vector particle for vaccination against HIV, as of the title of Mercier. Also see paragraph 0179 of Drew reproduced above.
As to claim 2, the composition of Mercier is for delivering adenoviral vector particles to a target cell, as of the title of Mercier. Drew also teaches an adeno-associated viral vector in paragraph 0183.
As to claim 3, the composition of Mercier is enteric coated, as of the title of Mercier.
As to claim 4, part (c), the composition of Mercier encodes antigens for HIV. Drew also teaches prevention or treatment of HSV (herpes simplex) virus, as of paragraph 0174, which would appear to suggest that the transgene which encodes an antigen would have been derived from HSV.
As to claim 14, Drew teaches the following chemical structure on page 5, which are reproduced below.

    PNG
    media_image3.png
    104
    315
    media_image3.png
    Greyscale

Drew further teaches the chemical identity of the R groups in paragraph 0116. This is understood to read on claimed structure (I). Drew also teaches a concentration of 0.1 M to 1.5 M in paragraph 0144.
As to claim 15, Drew teaches the following chemical structures on page 5 (in addition to structure (IA) reproduced above.

    PNG
    media_image4.png
    115
    315
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    80
    291
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    99
    287
    media_image6.png
    Greyscale

Drew also teaches the chemical identity of the R groups elsewhere on page 5 of the reference. Drew also teaches a concentration of 0.1 M to 1.5 M in paragraph 0144. These are understood to read on the additional requirements of claim 15.
As to claim 28, Drew teaches the following on page 6, left column, top of page.

    PNG
    media_image7.png
    277
    402
    media_image7.png
    Greyscale

As such, Drew teaches two or more sugars including sucrose, as required by part (c) of the claim, as well as mannitol, as required by part (f) of the claim.
As to claim 37, Drew teaches a tablet or capsule in paragraph 0161. Mercier teaches a capsule as of the title of the reference.
As to claim 40, Mercier teaches a capsule comprising enteric coated adenoviral vector particles for delivering a transgene for vaccinating against HIV. Drew also teaches viral particles, as of the reference title.
As to claim 41, Drew teaches (a) an adenoviral vector as of paragraph 0183. Drew teaches (b) sugars and sugar alcohols as of paragraphs 0125-0127; see the above-rejection of claim 28. Drew teaches (c) the required chemical structures recited by this section of the claim as of page 5 of Drew; see the above rejections of claims 14 and 15 in which this is explained in greater detail.
As to claim 43, Drew teaches sugars and sugar alcohols on page 6, left column, top of page; see the above rejection of claim 28 in which this is explained in greater detail.
As to claim 45, part (l), Mercier teaches coating with an enteric coating as of the title and abstract of the reference.
As to claim 57, Mercier teaches culturing and purification of the viral vector as of page 8688, right column, section 2.1, reading on step (a). Mercier teaches enteric coating and formation into a capsule, reading on steps (b) and (d), as of Mercier, page 8689, left column, section 2.5. Mercier also teaches a step of drying via lyophilization, as of Mercier, page 8689, left column, section 2.4, reading on step (c). Drew teaches preparation and drying of the formulated virus, reading on step (a), as of page 15, paragraph 0245, Example 6.
As to claim 58, Drew teaches (a) an adenoviral vector as of paragraph 0183. Drew teaches (b) sugars and sugar alcohols as of paragraphs 0125-0127; see the above-rejection of claim 28. Drew teaches (c) the required chemical structures recited by this section of the claim as of page 5 of Drew; see the above rejections of claims 14 and 15 in which this is explained in greater detail.
As to claim 60, for the purposes of this rejection, the claim is understood to require one of either (a)-(k). As to part (c), the composition of Mercier encodes antigens for HIV. As to part (k), Mercier teaches the required enteric coating.
As to claim 71, the composition of Mercier is for delivering adenoviral vector particles to a target cell. Drew also teaches this in paragraph 0179.
As to claim 72, the composition of Mercier is for delivering adenoviral vector particles to a target cell.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drew et al. (US 2013/0129685 A1) in view of Mercier et al. (Vaccine, Vol. 25, 2007, pages 8687-8701), the combination further in view of Pacak et al. (Genetic Vaccines and Therapy, Vol. 6, No. 13, 2008, pages 1-5).
Drew is drawn to viral vector vaccines. Mercier is drawn to enteric coated viral vector vaccines. See the above rejection over Drew in view of Mercier by themselves.
None of the above references appear to teach tissue specific promoters, as required by part (a) of claim 11.
Pacak et al. (hereafter referred to as Pacak) teaches “[t]issue specific promoters improve specificity of AAV9 mediated transgene expression” wherein the phrase “AAV9” refers to adeno-associated virus 9, as of Pacak, page 1, title and right column, top paragraph. The purpose of doing this is to “minimize adverse responses to protein expression in unnecessary sites by restricting transgene expression to areas where it is most desirable” as of Pacak, page 1, left column, first paragraph below abstract.
Pacak does not teach oral administration of a viral vector.
It would have been prima facie obvious for one of ordinary skill in the art to have used a tissue specific promoter in combination with the composition of Drew in view of Mercier. Drew and Mercier are both drawn to viral vectors for delivery of vaccines, including adenoviral vectors. Pacak indicates that viral vector delivery may have adverse reactions. As such, the skilled artisan would have been motivated to have used tissue specific promoters in order to have predictably minimized said adverse reactions with a reasonable expectation of success.


Relevant Patent – No Double Patenting Rejection
As a relevant patent over which no double patenting rejection has been written, the examiner cites US Patent 10,980,871, which has a common inventor with the instant application. Claim 1 of the ‘871 patent is reproduced in part below.

    PNG
    media_image8.png
    191
    409
    media_image8.png
    Greyscale

The above-reproduced chemical structure appears to be the chemical structure recited by instant claim 14.
Nevertheless, the examiner has not written a double patenting rejection over the claims of the ‘871 patent because the claims of the ‘871 patent do not appear to recite a composition capable of being used in a method of oral administration, as required by instant claim 71. The composition recited by the claims of the ‘871 patent would not have been inherently capable of having been used in oral administration because it lacks an enteric coating. As such, the skilled artisan would have expected that had the composition recited by the claims of the ‘871 patent been administered orally, it would have been hydrolyzed due to stomach acid before having a therapeutic effect.
Additionally, there would have been no motivation for the skilled artisan to have modified the composition of the ‘871 patent to have comprised an enteric coating because vaccines are generally administered by intramuscular or subcutaneous injection and not by oral administration. There is nothing in the claims of the ‘871 patent to have caused the skilled artisan to have modified the composition recited by the ‘871 patent to have been capable of oral administration.
Additionally, as best understood by the examiner, the claims of the ‘871 patent do not appear to be drawn to a viral vaccine but rather to a “regular” inactivated virus influenza vaccine.
The examiner additionally cites US Patents 10,086,064, 10,806,783, 10,029,007. These have overlapping inventors with the instant application; however, no double patenting rejection over the claims of these patents has been written for a similar reason that no double patenting rejection over the claims of the ‘871 patent has been written.
As an additional relevant reference, the examiner cites U.S. Patent No. 10,716,859. Claim 1 of the ‘859 patent has been reproduced below.

    PNG
    media_image9.png
    519
    415
    media_image9.png
    Greyscale

The chemical structure (IIc) in the above-reproduced claim 1 appears to be essentially the same chemical structure as in instant claim 15, structure (IIA). The claims of the ‘859 patent recite Adenoviridae (i.e. adenovirus) as the virus.
Nevertheless, the instant claims require a composition suitable for oral administration. There would have been no evidence that the composition of the claims of the ‘859 patent would have been suitable for oral administration. The skilled artisan would have expected that had the composition of the ‘859 patent been administered orally, its contents would have disintegrated in the acidic environments of the stomach, and the composition would have failed to have delivered a transgene to target cells due to the disintegration in the stomach. As such, no double patenting rejection over the claims of the ‘859 patent has been written.

Additional Cited Prior Art
As an additional relevant prior art reference, the examiner cites Drew et al. (US 2013/0164296 A1). This reference is drawn to a pharmaceutically acceptable composition for stabilizing viral particles, as of Drew ‘296, title and abstract. Drew ‘296 teaches various structures similar to those required by instant claims 14-15 as of pages 13-14 of the reference. Nevertheless, no rejection over Drew ‘296 has been written for at least the following reasons.
Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03, third paragraph in section. As best understood by the examiner, Drew ‘296 is as good as, but no better than Drew et al. (US 2013/0129685 A1), over which the instant claims above. As such, no rejection over Drew ‘296 has been written as it would appear to be duplicative of the rejection over Drew ‘685 that was already written above.
As another additionally relevant document, the examiner cites During (WO 96/40954 A1), which was cited on the information disclosure statement on 12 November 2019. During is drawn to oral delivery of adeno-associated viral vectors, which is the subject matter of the instant application. Nevertheless, no rejection over During has been written for at least the following reasons.
Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03, third paragraph in section. As best understood by the examiner, During is drawn to similar subject matter as Mercier et al. (Vaccine, Vol. 25, 2007, pages 8687-8701) cited above, in that both references are drawn to oral delivery of viruses, e.g. as viral vectors. Nevertheless, During is actually further away from the claimed invention than is Mercier. This is because of the following reasons. First, instant claim 3 recites an enteric coated composition. Mercier teaches this in the reference title. In contrast, During does not specifically teach an enteric coating (which is required by instant claim 3); though During teaches coatings more generically in a long list of excipients as of page 11, paragraph 11. Secondly, the instant claims appear to be drawn to delivery of either a vaccine, insulin, or butyrylcholinesterase. Mercier is drawn to delivery of a vaccine. In contrast, During is drawn to delivery of the gene galactosidase, which differs from the genes recited by the instant claims.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612